               Case 21-10457-LSS   Doc 182-3   Filed 04/19/21   Page 1 of 8




                                     EXHIBIT C

                               Form of Bar Date Notice




DOCS_LA:337315.2 57391/003
                    Case 21-10457-LSS               Doc 182-3        Filed 04/19/21         Page 2 of 8



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
In re:
                                                                 Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                                 Jointly Administered
                                    Debtors.1


                       NOTICE OF DEADLINES FOR THE FILING OF
               (I) PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT
               PURSUANT TO SECTION 503(B)(9) OF THE BANKRUPTCY CODE,
         (II) ADMINISTRATIVE CLAIMS, AND (III) REJECTION DAMAGES CLAIMS

PLEASE TAKE NOTICE THAT:

       On March 1, 2021 (the “Petition Date”), MobiTV, Inc., and MobiTV Service Corporation, as
debtors and debtors in possession (the “Debtors”), filed voluntary petitions for relief under chapter 11 of
the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Court”).

        On [●], 2021 the Court entered an order [Docket No. __] (the “Bar Date Order”)2 establishing
certain dates by which parties holding prepetition claims against the Debtors must file (a) proofs of claim
(“Proofs of Claim”), including claims by governmental units, claims arising under section 503(b)(9) of
the Bankruptcy Code, and Rejection Damages Claims, and (b) request for payment of certain
Administrative Claims.

         For your convenience, enclosed with this notice (this “Notice”) is a Proof of Claim form.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of the
Bankruptcy Code, and includes all persons, estates, trusts, governmental units, and the Office of the United
States Trustee for the District of Delaware. In addition, the terms “persons” and “governmental units” are
defined in sections 101(41) and 101(27) of the Bankruptcy Code, respectively.

       As used in this Notice, the term “claim” means, as to or against the Debtors and in accordance
with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured, or unsecured; or (b) any right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.


1   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
    MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900 Powell Street, 9th
    Floor, Emeryville, CA 94608.
2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date Order.


DOCS_LA:337315.2 57391/003
                      Case 21-10457-LSS          Doc 182-3      Filed 04/19/21      Page 3 of 8


I.      THE BAR DATES.

       The Bar Date Order establishes the following bar dates for filing Proofs of Claim in these
chapter 11 cases (the “Bar Dates”).

                 a.          The Claims Bar Date. Pursuant to the Bar Date Order, except as described
                             below, all entities holding claims against the Debtors that arose or are
                             deemed to have arisen prior to the commencement of these cases on the
                             Petition Date, including requests for payment pursuant to section 503(b)(9)
                             of the Bankruptcy Code, are required to file Proofs of Claim by _June 15,
                             2021, at 5:00 p.m., prevailing Eastern Time (the “Claims Bar Date”).
                             The Claims Bar Date applies to all types of claims against the Debtor that
                             arose prior to the Petition Date, including secured claims, unsecured priority
                             claims, and unsecured non-priority claims; provided that, unless otherwise
                             ordered by the Court, the bar date for filing claims arising from the rejection
                             of executory contracts and unexpired leases of the Debtors shall be the later
                             of: (a) the Claims Bar Date; or (b) 5:00 p.m. prevailing Eastern time on the
                             date that is thirty days following entry of an order approving the rejection
                             of any executory contract or unexpired lease of the Debtors.

                 b.          The Governmental Bar Date. Pursuant to the Bar Date Order, all
                             governmental units holding claims against the Debtor that arose or are
                             deemed to have arisen prior to the commencement of these cases on the
                             Petition Date are required to file proofs of claim by August 30, 2021, at
                             5:00 p.m., prevailing Eastern Time (the “Governmental Bar Date”). The
                             Governmental Bar Date applies to all governmental units holding claims
                             against the Debtors (whether secured, unsecured priority, or unsecured non-
                             priority) that arose prior to the Petition Date, including, without limitation,
                             governmental units with claims against the Debtors for unpaid taxes,
                             whether such claims arise from prepetition tax years or periods or
                             prepetition transactions to which the Debtors were a party.

                 c.          The Administrative Claims Bar Date. Pursuant to the Bar Date Order, all
                             claimants holding Administrative Claims against the Debtors’ estates
                             arising on or prior to May 31, 2021 (the “Administrative Claims Deadline”),
                             excluding claims for fees and expenses of professionals retained in these
                             proceedings, are required to file a request for payment of such
                             Administrative Claim with the Court and, if desired, a notice of hearing on
                             such Administrative Claim, by June 15, 2021, at 5:00 p.m. prevailing
                             Eastern Time (the “Administrative Claims Bar Date”).




                                                    2
DOCS_LA:337315.2 57391/003
                      Case 21-10457-LSS          Doc 182-3      Filed 04/19/21      Page 4 of 8


                 d.          The Amended Schedules Bar Date. Pursuant to the Bar Date Order, all
                             parties asserting claims against the Debtors’ estate that are affected by a
                             previously unfiled Schedule or amendment or supplement to the Schedules
                             are required to file Proofs of Claim so that such Proofs of Claim are actually
                             received by the Clerk of the Court by the Amended Schedules Bar Date
                             (i.e., by the later of (a) the Claims Bar Date or the Governmental Bar
                             Date, as applicable, or (b) 5:00 p.m., prevailing Eastern Time, on the
                             date that is twenty-one days from the date on which the Debtors
                             provide notice of such filing, amendment or supplement).

                 e.          The Rejection Damages Bar Date. Pursuant to the Bar Date Order, all
                             parties asserting claims against the Debtors’ estates arising from the
                             Debtors’ rejection of an executory contract or unexpired lease are required
                             to file Proofs of Claim with respect to such rejection so that such Proofs of
                             Claim are actually received by the Clerk of the Court by the Rejection
                             Damages Bar Date (i.e., by the later of (a) the Claims Bar Date or the
                             Governmental Bar Date, as applicable, or (b) 5:00 p.m., prevailing
                             Eastern Time, on the date that is thirty days following entry of an order
                             approving such rejection).

II.     WHO MUST FILE A PROOF OF CLAIM OR ADMINISTRATIVE CLAIMS.

       Except as otherwise set forth herein, the following entities holding claims against the Debtors that
arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs of Claim or
Administrative Claims on or before the applicable Bar Date:

                 a.          any person or entity whose claim against the Debtors is not listed in the
                             applicable Debtors’ Schedules or is listed in such Schedules as
                             “contingent,” “unliquidated,” or “disputed” if such person or entity desires
                             to participate in any of these chapter 11 cases or share in any distribution in
                             any of these chapter 11 cases;

                 b.          any person or entity who believes that its claim is improperly classified in
                             the Schedules or is listed in an incorrect amount and who desires to have its
                             claim allowed in a different classification or amount other than that
                             identified in the Schedules;

                 c.          any person or entity who believes that its claim against the Debtors is or
                             may be an administrative expense that arises on or prior to the
                             Administrative Claims Deadline, excluding claims for fees and expenses of
                             professionals retained in these proceedings; and

                 d.          any entity who believes that its claim against the Debtors is or may be
                             entitled to priority under section 503(b)(9) of the Bankruptcy Code.




                                                    3
DOCS_LA:337315.2 57391/003
                      Case 21-10457-LSS          Doc 182-3      Filed 04/19/21      Page 5 of 8


III.    PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM OR ADMINISTRATIVE
        CLAIMS.

       Certain parties are not required to file Proofs of Claim. The Court may, however, enter one or
more separate orders at a later time requiring creditors to file Proofs of Claim. If the Court does enter
such an order, you will receive notice of it. The following entities holding claims that would otherwise
be subject to the Bar Dates need not file Proofs of Claims:

                 a.          any person or entity who already has filed a signed Proof of Claim against
                             the respective Debtor(s) with the Clerk of the Court in a form substantially
                             similar to Official Form 410;

                 b.          any person or entity whose claim is listed on the Schedules if (i) the claim
                             is not scheduled as any of “disputed,” “contingent,” or “unliquidated” and
                             (ii) such person or entity agrees with the amount, nature, and priority of the
                             claim as set forth in the Schedules;

                 c.          any person or entity whose claim has previously been allowed by order of
                             the Court;

                 d.          any person or entity whose claim has been paid in full by the Debtors
                             pursuant to the Bankruptcy Code or in accordance with an order of the
                             Court;

                 e.          any person or entity whose claim is based on an equity interest in the
                             Debtors; provided that any holder of an equity interest who wishes to assert
                             a claim against the Debtors, including a claim relating to such equity interest
                             or the purchase or sale of such interest, must file a proof of claim asserting
                             such claim on or prior to the Claims Bar Date pursuant to procedures set
                             forth herein;

                 f.          the DIP Lender;

                 g.          any person or entity holding a claim for which a separate deadline is fixed
                             by this Court; and

                 h.          claims for fees and expenses of professionals retained in these chapter 11
                             cases.

IV.     INSTRUCTIONS FOR FILING PROOFS OF CLAIM.

        The following requirements shall apply with respect to filing and preparing each Proof of Claim:

                 a.          Contents. Each Proof of Claim must: (i) be written in English; (ii) include
                             a claim amount denominated in United States dollars; (iii) conform
                             substantially with Official Form 410; and (iv) be signed by the claimant or
                             by an authorized agent or legal representative of the claimant.

                 b.          Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                             priority under section 503(b)(9) must also: (i) include the value of the goods
                                                     4
DOCS_LA:337315.2 57391/003
                      Case 21-10457-LSS          Doc 182-3      Filed 04/19/21     Page 6 of 8


                             delivered to and received by the Debtors in the twenty days prior to the
                             Petition Date; (ii) attach any documentation identifying the particular
                             invoices for which the 503(b)(9) claim is being asserted; and (iii) attach
                             documentation of any reclamation demand made to the Debtors under
                             section 546(c) of the Bankruptcy Code (if applicable).

                 c.          Supporting Documentation. Each Proof of Claim must include supporting
                             documentation in accordance with Bankruptcy Rules 3001(c) and (d). If,
                             however, such documentation is voluminous, such Proof of Claim may
                             include a summary of such documentation or an explanation as to why such
                             documentation is not available; provided that any creditor that receives such
                             written consent shall be required to transmit such writings to Debtors’
                             counsel upon request no later than ten days from the date of such request.

                 d.          Identification of the Debtor Entity. Each Proof of Claim must clearly
                             identify the Debtor against which a claim is asserted, including the
                             individual Debtor’s case number. A Proof of Claim filed under the joint
                             administration case number or otherwise without identifying a specific
                             Debtor, will be deemed as filed only against MobiTV Inc.

                 e.          Claim Against Multiple Debtor Entities. Unless otherwise ordered by the
                             Court, each Proof of Claim must state a claim against only one Debtor and
                             clearly indicate the Debtor against which the claim is asserted. To the extent
                             more than one Debtor is listed on the Proof of Claim, such claim may be
                             treated as if filed only against the first-listed Debtor.

                 d.          Timely Service. Each Proof of Claim must be filed, including supporting
                             documentation, so as to be actually received by Stretto on or before the
                             Claims Bar Date or the Governmental Bar Date (or, where applicable, on or
                             before any other bar date as set forth herein or by order of the Court) either
                             (1) electronically through        the       interface       available       at
                             https://cases.stretto.com/MobiTV or (2) by first class, overnight U.S. mail,
                             or by other hand delivery system at the following address: MobiTV Claims
                             Processing, c/o Stretto, 410 Exchange, Suite 100, Irvine, CA 92602.

                             PROOFS OF CLAIM SUBMITTED BY FACSIMILE                                    OR
                             ELECTRONIC MAIL WILL NOT BE ACCEPTED.

V.      CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF OF CLAIM OR
        ADMINISTRATIVE CLAIM.

        Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule 3003(c)(2), if you or any
party or entity who is required, but fails, to file a Proof of Claim or Administrative Claim in accordance
with the Bar Date order on or before the applicable Bar Date, please be advised that:

                 a.          YOU WILL NOT RECEIVE ANY DISTRIBUTION IN THESE
                             CHAPTER 11 CASES ON ACCOUNT OF THAT CLAIM; AND


                                                    5
DOCS_LA:337315.2 57391/003
                      Case 21-10457-LSS     Doc 182-3      Filed 04/19/21      Page 7 of 8


                 b.          YOU WILL NOT BE PERMITTED TO VOTE ON ANY CHAPTER 11
                             PLAN OR PLANS FOR THE DEBTOR ON ACCOUNT OF THESE
                             BARRED CLAIMS OR RECEIVE FURTHER NOTICES REGARDING
                             SUCH CLAIM.

VI.     AMENDMENTS TO THE DEBTORS’ SCHEDULES

        If, subsequent to the date of this Notice, the Debtors amend or supplement their Schedules to
reduce the undisputed, noncontingent, and liquidated amount of a claim listed in the Schedules, to change
the nature or classification of a claim against the Debtors reflected in the Schedules, or to add a new claim
to the Schedules, the affected creditor is required to file a Proof of Claim or amend any previously filed
Proof of Claim in respect of the amended scheduled claim on or before the later of (a) the Claims Bar Date
or the Governmental Bar Date, as applicable to such claim and (b) 5:00 p.m., prevailing Eastern Time on
the date that is twenty-one days after the date that on which the Debtors provide notice of the amendment
to the Schedules (or another time period as may be fixed by the Court) as the date by which claimants
holding claims affected by the amendment must file Proofs of Claim with respect to such claim (any such
date, an “Amended Schedules Bar Date”).

VII.    RESERVATION OF RIGHTS.

        Nothing contained in this Notice is intended to or should be construed as a waiver of the Debtors’
rights to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim listed or reflected
in the Schedules as to the nature, amount, liability, or classification thereof; (b) subsequently designate
any scheduled claim as disputed, contingent, or unliquidated; and (c) otherwise amend or supplement the
Schedules.

VIII. THE DEBTORS’ SCHEDULES.

        You may be listed as the holder of a claim against the Debtors in the Debtors’ Schedules filed in
their chapter 11 cases. If you rely on the Debtors’ Schedules, it is your responsibility to determine that
the claim is accurately listed in the Schedules. If you agree with the nature, amount, and status of your
claim as listed in the Debtors’ Schedules, and if your claim is not described as “disputed,” “contingent,”
or “unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of claim,
you must do so before the applicable Bar Date in accordance with the procedures set forth in this Notice.

IX.     ADDITIONAL INFORMATION.

         The Schedules and other filings in these chapter 11 cases also are available for a fee at the Court’s
website at http://www.deb.uscourts.gov. A login identification and password to the Court’s Public Access
to Court Electronic Records (“PACER”) are required to access this information and can be obtained
through the PACER Service Center at http://www.pacer.psc.uscourts.gov. Copies of the Schedules and
other documents filed in these cases also may be examined between the hours of 9:00 a.m. and 4:30 p.m.,
prevailing Eastern Time, Monday through Friday, at the office of the Clerk of the Bankruptcy Court,
United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801. Alternatively, you may review the Schedules and other filings on the Debtors’ claims
agent’s website at: https://cases.stretto.com/MobiTV.




                                               6
DOCS_LA:337315.2 57391/003
                    Case 21-10457-LSS    Doc 182-3   Filed 04/19/21    Page 8 of 8


     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
 AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH
         AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.


 Dated: April ____, 2021                PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware

                                     /s/ Mary F. Caloway
                                    Debra I. Grassgreen (admitted pro hac vice)
                                    Jason H. Rosell (admitted pro hac vice
                                    Mary F. Caloway (DE Bar No. 3059)
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899 (Courier 19801)
                                    Telephone: 302-652-4100
                                    Facsimile: 302-652-4400
                                    E-mail: dgrassgreen@pszjlaw.com
                                             jrosell@pszjlaw.com
                                             mcaloway@pszjlaw.com

                                    Attorneys for the Debtors and Debtors in Possession




                                           7
DOCS_LA:337315.2 57391/003
